Exhibit 10.1

 

LOGO [g436251onco.jpg]

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is entered into by and
between, on the one hand, Scott Cormack (hereinafter referred to as “Employee”)
and, on the other hand, OncoGenex Pharmaceuticals, Inc., a Washington
corporation, and OncoGenex Technologies, Inc., a Canadian corporation (these
latter two parties hereinafter referred to collectively as “Employer”).

RECITALS

A.    Employee has been employed by Employer pursuant to that certain Employment
Agreement dated November 4, 2009, attached hereto as Exhibit A (the “Employment
Agreement”). Employee’s employment at Employer terminated on August 1, 2017 (the
“Termination Date”).

B.    The Board of Directors (the “Board”) of Achieve Life Sciences, Inc.
(formerly OncoGenex Pharmaceuticals, Inc.) (the “Company”), previously approved
the Agreement and Plan of Merger and Reorganization, dated as of January 5, 2017
(the “Merger Agreement”), by and among the Company, Achieve Life Science, Inc.
(“Achieve”), Ash Acquisition Sub, Inc. (“Merger Sub 1”), and Ash Acquisition
Sub 2, Inc. (“Merger Sub 2”), pursuant to which, among other transactions,
(i) Merger Sub 1 merged with and into Achieve (the “First Merger”) with Achieve
continuing as the surviving corporation in the First Merger as a direct wholly
owned subsidiary of the Company (the “Initial Surviving Company”) and
(ii) immediately after the First Merger, the Initial Surviving Corporation
merged with and into Merger Sub 2 (the “Second Merger”, together with the First
Merger, the “Mergers”) with Merger Sub 2 continuing as the surviving entity in
the Second Merger as a direct wholly owned subsidiary of the Company, which was
renamed “Achieve Life Sciences, Inc.”, upon the terms and subject to the
conditions set forth in the Merger Agreement, which Mergers constitute a Change
in Control (as defined in the Employment Agreement).

C.    Employer wishes to offer Employee a separation package in exchange for the
agreements expressed herein. This Agreement shall set forth the terms and
conditions of Employee’s termination and any continuing obligations of the
parties to one another following the end of the employment relationship.

D.    Each of the undersigned parties to this Agreement has had ample
opportunity to review the facts and law relevant to this issue, has consulted
fully and freely with competent counsel of its choice if desired, and has
entered this Agreement knowingly and intelligently without duress or coercion
from any source. Employee has had a reasonable time in which to consider whether
to sign this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:



--------------------------------------------------------------------------------

1. EMPLOYMENT ENDING DATE, FINAL PAYMENTS AND BENEFITS

Employee’s employment with Employer will end on the Termination Date. After that
date, Employee will have no further employment duties to Employer. On the next
regularly scheduled payroll occurring after the Termination Date, Employer shall
pay Employee all amounts earned up to and including the Termination Date and an
amount reflecting accrued PTO, less withholdings and all deductions required by
law. Coverage under Employee’s U.S. health benefits plan will continue through
the end of the month of the Termination Date and will continue under Employee’s
Canadian health benefits plan pursuant to Article 2(e). Information pertaining
to continuing health coverage under COBRA will be provided to Employee under
separate cover.

 

2. PAYMENTS BY EMPLOYER

As provided in the Employment Agreement and in exchange for the promises
contained herein, Employer will provide Employee with the following separation
pay and benefits:

 

  a) A gross lump sum severance payment of $1,082,780, less all applicable taxes
and withholdings, representing 24 months base pay at the Employee’s current
annual salary of $541,390; and

 

  b) A gross lump sum severance payment of $74,445, less all applicable taxes
and withholdings, representing an amount equal to the sum of twelve (12) months
of the Employee’s average monthly bonus earnings, based on the monthly average
calculated for the 24-month period immediately preceding the Termination Date;
and

 

  c) If the Employee elects continuation of health care coverage under the
provisions of COBRA, monthly payments directly to the applicable insurer to
cover Employee’s employer and employee portions of monthly premiums for three
(3) months under COBRA, plus a lump sum payment of $44,287.35, which is equal to
fifteen (15) months of the Employee’s employer and employee portions of monthly
premium under COBRA at the rates in effect on the date hereof, currently
$2,952.49 per month, less all applicable taxes and withholdings; and

 

  d) Provided the Employee elects continuation of health care coverage under the
provisions of COBRA, an additional lump sum payment, representing the monthly
premiums that would be payable for six (6) months under COBRA at the rates in
effect on the date hereof, equal to $17,715 USD, less all applicable taxes and
withholdings, representing the sum that Employee must pay to receive comparable
benefits to the benefits outlined in Section 6(b) of the Employment Agreement
and reflecting that 18 months is the maximum COBRA eligibility period (Employee
to remain responsible for the payment of premiums for COBRA or other applicable
health benefits); and

 

  e) Twenty-four (24) months of continuing coverage under Employee’s health
insurance plans in effect in Canada on the date hereof;

 

  f) Acceleration of vesting as set forth in Section 4 below; and

 

2



--------------------------------------------------------------------------------

  g) Reimbursement in a single, aggregated lump-sum payment, payable on
Employer’s payroll as soon as reasonably practicable after June 30, 2018, and in
no event later than December 31, 2018, for Employee’s reasonable costs, actually
incurred and substantiated by receipts from Deloitte Touche Tohmatsu Limited
and/or its affiliates, for preparation and filing of Employee’s 2017 tax returns
in all applicable jurisdictions in the United States and Canada.

The severance payment will be made on the next normal payroll date following the
Effective Date. The COBRA payment will be made within ten (10) business days
after the Employee provides proof of COBRA election.

 

3. VALID CONSIDERATION

Employee and Employer agree that execution of this Separation Agreement and
Release is required in order for Employee to receive the severance and benefits
set forth in the Employment Agreement. In the event Employee fails to abide by
the terms of this Agreement, Employer may elect, at its option and without
waiver of other rights or remedies it may have, not to pay or provide any unpaid
severance or COBRA payments or benefits, and to seek to recover previously paid
severance pay, incentive or non-qualified stock options granted and benefits
paid. By signing below, Employee acknowledges that upon receipt of the pay and
benefits set forth in this Separation Agreement and Release, Employee will have
received all compensation and benefits due from Employer, including but not
limited to salary, wages, benefits, bonuses, incentive unit awards, approved
reimbursable expenses and commissions earned through the Termination Date and
all amounts due from Employer for unused vacation time accrued through the
Termination Date.

 

4. EQUITY

Pursuant to Employee’s stock option and/or restricted stock unit agreements with
Employer under certain of the Employer’s Equity Incentive Plans (hereafter
collectively referred to as the “Equity Agreements”), Employee was granted
options to purchase shares of the Employer’s common stock and restricted stock
units (RSUs) which are summarized in Exhibit B. Employee’s stock option and/or
restricted stock unit grants will continue to vest according to their terms
until the Termination Date. Pursuant to Section 6(d) of the Employment
Agreement, effective as of immediately prior to the closing of the Second
Merger, Employee will be fully vested in all stock options and RSUs reflected in
Exhibit B. Employee’s rights concerning the stock options and/or restricted
stock units will continue to be governed by the Equity Agreements. For clarity,
the Employee and Employer acknowledge that the Employee will be continuing as a
Board member, and as long as Employee is in Continuous Service (as defined in
the Equity Agreements), the stock options will remain exercisable in accordance
with their terms.

Employee acknowledges that as an executive officer, Employee may have come into
possession of material, non-public information regarding the Company and that in
accordance with Company’s Insider Trading Policy and applicable law, Employee
will not trade in Company securities until the first open trading window
following Employee’s cessation of employment, and will not trade in Company
securities while otherwise in possession of material nonpublic information. For
the six-month period following the Termination Date, Employee is required to
report certain transactions involving the securities of the Company and is still
subject to laws and regulations regarding “short swing” profit liability.

 

3



--------------------------------------------------------------------------------

5. REAFFIRMATION OF SECTIONS 7 THROUGH 11 OF EMPLOYMENT AGREEMENT

Employee hereby acknowledges Employee’s continuing obligations to Employer under
Sections 7 through 11 of the Employment Agreement, attached as Exhibit A hereto,
including with respect to confidentiality, inventions, non-solicitation,
non-compete and non-disparagement. Employee further confirms that Employee will
deliver to Employer all documents and data of any nature containing or
pertaining to such Confidential Information and that Employee has not taken or
retained any such documents or data or any reproduction thereof as of the
Termination Date.

 

6. COMPLETE RELEASE OF CLAIMS

Employee expressly waives and releases all claims against Employer (“Employer”
shall include, for purposes of this release, all parents, affiliates,
subsidiaries, officers, directors, stockholders, managers, employees, agents,
investors, and representatives of Employer), whether known or unknown, which
existed or may have existed at any time up to the Effective Date of this
Agreement, including claims related in any way to Employee’s employment with
Employer or the ending of that relationship. This release includes, but is not
limited to, all claims for wages, bonuses, employment benefits, vacation pay,
profit-sharing, commissions, stock, stock options, termination benefits, or
damages of any kind whatsoever, arising under any legal theory, including tort,
contract, discrimination, retaliation, harassment, or any federal, state, or
other governmental statute, executive order, or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 as amended, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Washington Law against
Discrimination, or any other legal limitation on or regulation of the employment
relationship. Specifically, the compensation and benefits described in this
letter will be provided to Employee by Employer on the basis that such
compensation and benefits are in satisfaction of all of Employer’s obligations
to Employee (including any statutory obligations in respect of vacation pay,
termination pay and severance pay under applicable law in the United States and
Canada and contractual obligations pursuant to the Employment Agreement) and in
lieu of additional actual notice of termination.

Employee represents that, as of the Effective Date, Employee has not filed any
complaints, charges or lawsuits against Employer with any governmental agency or
any court. Nothing in this Agreement shall prevent Employee from filing a charge
or complaint with or from participating in an investigation or proceeding
conducted by any federal, state or local agency charged with the enforcement of
any employment laws, although by signing this Agreement, Employee is waiving
rights to individual relief based on claims asserted in such a charge or
complaint. Nor will this waiver and release preclude either party from filing a
lawsuit for the exclusive purpose of enforcing its rights under this Agreement.
Notwithstanding anything to the contrary herein, nothing in this Agreement
prevents Employee from reporting

 

4



--------------------------------------------------------------------------------

any violations to the Securities and Exchange Commission or any other federal or
state agency. Employee is waiving his right to any monetary recovery from the
Employer if any governmental agency or entity pursues any claims on Employee’s
behalf; however, this Release Agreement does not preclude Employee from
entitlement to any monetary recovery awarded by the Securities and Exchange
Commission in connection with any action asserted by the Securities and Exchange
Commission. Employee represents and warrants that Employee is the sole owner of
the actual or alleged claims, rights, causes of action, and other matters which
are released by this Section and that Employee has not assigned, transferred, or
disposed of the rights released in this Section in fact, by operation of law, or
in any manner to any third party. Employee represents and warrants that Employee
has the full right and power to grant, execute and deliver the releases,
undertakings, and agreements contained in this Section. Employee hereby
acknowledges that Employee is aware of the principle that a general release does
not extend to claims that the releasor does not know or suspect to exist in his
or her favor at the time of executing the release, which, if known by him or
her, must have materially affected his or her settlement with the releasee. With
knowledge of this principle, Employee hereby agree to expressly waive any rights
Employee may have to that effect. Employee and the Employer do not intend to
release claims that Employee may not release as a matter of law, including but
not limited to claims for indemnity, or any claims for enforcement of this
Agreement. To the fullest extent permitted by law, any dispute regarding the
scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below. Nothing in this Section
shall prohibit or impair Employee or the Employer from complying with all
applicable laws, nor shall this Agreement be construed to obligate either party
to commit (or aid or abet in the commission of) any unlawful act. Nothing in
this Section shall be deemed to waive Employee’s indemnification rights,
including, without limitation, under that certain Indemnification Agreement in
effect on the date hereof between Employer and Employee, or any claims for
enforcement of this Agreement.

 

7. NO ADMISSION OF WRONGDOING

This Agreement shall not be construed as an admission by Employee or Employer of
any wrongful act and Employee and Employer each specifically disclaim any
liability to each other.

 

8. RETURN OF PROPERTY

Employee confirms that Employee has returned or will immediately, upon the
Termination Date, return to Employer, other than the Employee’s iPhone and
Surface Pro computer in Employee’s possession, all files, memoranda, records,
credit cards, pagers, computers, computer files, passwords and pass keys, card
keys, or related physical or electronic access devices, and any and all other
property received from Employer or any of its current or former employees or
generated by Employee in the course of employment. Employee confirms that
Employee has deleted or will immediately, upon the Termination Date, delete all
electronic data and files pertaining to Employee’s job or Employer’s business
operations, existing on Employee’s personal computers, other personal electronic
devices, and on any email account maintained or accessible by Employee,
excluding only data and files pertaining exclusively to Employee’s compensation
or benefits with Employer.

 

5



--------------------------------------------------------------------------------

9. BREACH OR DEFAULT

Any party’s failure to enforce this Agreement in the event of one or more events
that violate this Agreement shall not constitute a waiver of any right to
enforce this Agreement against subsequent violations.

 

10. SEVERABILITY

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law.

 

11. ENTIRE AGREEMENT

Except for the Stock Option Agreements and Sections 7 through 11 of the
Employment Agreement, which shall remain in effect, this Agreement sets forth
the entire understanding between Employee and Employer and supersedes any prior
agreements or understandings, express or implied, pertaining to the terms of
Employee’s employment with Employer, the employment relationship and the
termination of that relationship. Employee acknowledges that in executing this
Agreement, Employee does not rely upon any representation or statement by any
representative of Employer concerning the subject matter of this Agreement,
except as expressly set forth in the text of the Agreement. No modification or
waiver of this Agreement will be effective unless evidenced in a writing signed
by both parties.

 

12. GOVERNING LAW

This Agreement will be governed by and construed exclusively in accordance with
the laws of the state of Washington without reference to its choice of law
principles. Any disputes arising under this Agreement shall be brought in a
court of competent jurisdiction in the state or federal courts located in King
County, in the state of Washington.

 

13. CONFIDENTIALITY

The contents, terms and conditions of this Agreement must be kept confidential
by Employee and may not be disclosed except to Employee’s spouse, accountants,
tax advisors or attorneys or as otherwise required by law. Any breach of this
confidentiality provision shall be deemed a material breach of this Agreement.

 

14. KNOWING AND VOLUNTARY AGREEMENT; ADEA WAIVER

Employee agrees that Employee has carefully read and fully understands all
aspects of this Agreement including the fact that this Agreement releases any
claims that Employee might have against Employer. Employee agrees that Employee
has not relied upon any representations or statements not set forth herein or
made by Employer’s agents or representatives. Finally, Employee agrees that
Employee has been advised to consult with an attorney prior to executing the
Agreement, and that Employee has either done so or knowingly waived the right to
do so, and now enters into this Agreement without duress or coercion from any
source. Employee agrees that Employee has been provided the opportunity to
consider for forty-five (45) days whether to enter into this Agreement, and has
voluntarily chosen to enter into it on this date. If accepted, signed Agreement
is to be returned to:

 

6



--------------------------------------------------------------------------------

John Bencich

OncoGenex Pharmaceuticals, Inc.

19820 North Creek Parkway, Suite 201

Bothell, WA 98011

This offer, if not accepted by Employee, will become null and void forty-five
(45) days after it was presented to Employee. Employee may revoke this Agreement
for a period of seven (7) days following the execution of this Agreement. If
Employee elects to revoke this Agreement, Employee must do so within the 7-day
revocation period by providing written notice of intent to revoke to John
Bencich at address above or to jbencich@oncogenex.com. If not revoked, this
Agreement shall become effective following expiration of the seven (7) day
revocation period (“Effective Date”).

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

OncoGenex Pharmaceuticals, Inc.     Scott Cormack By:           Its: President &
CEO       Dated:         Dated:    

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Employment Agreement

 

8



--------------------------------------------------------------------------------

EXHIBIT B

Equity Summary

 

9